Citation Nr: 1009366	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-36 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased disability evaluation in 
excess of 20 percent for residuals of a fracture of the right 
wrist with arthritis, deformity of bone, and weakness of 
grip, to include consideration of a separate compensable 
rating for sensory polyneuropathy.

4.  Entitlement to a separate compensable rating for sensory 
polyneuropathy due to residuals of a fracture of the right 
wrist with arthritis, deformity of bone, and weakness of 
grip, with sensory polyneuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied the 
benefits sought on appeal.

The Veteran testified before the undersigned at a 
videoconference hearing in January 2010.  A transcript is of 
record.

In September 2008, the RO received a letter an attorney, 
stating he was representing the Veteran regarding his pending 
claims before VA.  In November 2008, the RO sent a letter to 
the Veteran instructing him to complete and return, VA Form 
21-22, appointing the attorney as his representative.  There 
was no response from the Veteran. 

During his January 2010 hearing, the Veteran stated that he 
was represented by the attorney.  He was instructed to send a 
letter notifying VA of the attorney's appointment as his 
representative.  No correspondence was received from the 
Veteran.  

Additionally, the attorney is not accredited as a 
representative by VA's Office of General Counsel.  Under VA 
regulation, agents and attorneys who commence representation 
on or after June 23, 2008, must file an application for 
accreditation with VA's Office of General Counsel (OGC), 
unless acting on a one time basis in a single claim.  38 
C.F.R. §§ 14.629, 14.630 (2009). 

VA currently recognizes the American Legion as the Veteran's 
representative the claims folder contains an unrevoked VA 
Form 21-22 appointing that organization as the his 
representative, and that organization has acted on his behalf 
during the course of this appeal.

In a November 2009 deferred rating decision the RO noted a 
pending claim for service connection for a right shoulder 
condition.  This is issue is not currently in appellate 
status before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss and tinnitus, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected residuals of a right wrist fracture 
consist of pain, weakness, and limitation of motion without 
ankylosis; and moderate incomplete paralysis of the lower 
radicular group.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for the residuals of 
a fracture of the right wrist with arthritis, deformity of 
bone, and weakness of grip with sensory polyneuropathy have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, 4.124a, Diagnostic Codes 5215, 8512 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in 
October 2008. This letter told the Veteran that he could 
substantiate the claim with evidence that the disability had 
worsened, notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
increased rating claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.  

The October 2008 letter further provided notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the claimed disability under 
consideration, in accordance with Dingess.  The letter told 
him that he could substantiate the claim with evidence of the 
impact of his disability on employment, provided examples of 
evidence that could substantiate the claim, and provided all 
elements of the notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in the October 2008 letter.

VCAA notice was provided after the initial adjudication of 
the claim.  The timing deficiency was cured by readjudication 
of the claim in supplemental statements of the case that were 
issued after the notice was provided.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from VA and private treatment and 
examination providers.  Additionally, the Veteran was 
afforded adequate VA examinations in response to his claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination. See 38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5215, a 10 percent rating, the maximum 
rating, is warranted when there is limitation of motion of 
the wrist with dorsiflexion less than 15 degrees or with 
palmar flexion limited in line with the forearm. 38 U.S.C.A. 
§ 4.71a.

Under Diagnostic Code 5214, a 20/30 percent disability 
evaluation is warranted when there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the minor/major wrist. A 
30/40 percent disability evaluation is contemplated for 
ankylosis of the minor/major wrist in any other position, 
except favorable. A 40/50 percent rating is assigned for 
ankylosis of the minor/major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation. 38 U.S.C.A. § 4.71a.

Diagnostic Code 8513, involves neurological impairment of the 
lower radicular group. This Code provides a 20 percent 
disability rating for mild incomplete paralysis. A 30 percent 
rating is provided for moderate incomplete paralysis 
involving the non-dominant extremity and a 40 percent rating 
for moderate incomplete paralysis involving the dominant 
extremity. A 40 percent rating (non-dominant) and a 50 
percent rating (dominant) requires severe incomplete 
paralysis. A 60 percent rating (non-dominant) and a 70 
percent rating (dominant) requires complete paralysis. 38 
C.F.R. § 4.124a, Diagnostic Code 8512 (2009).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124(a).

The words "slight," "moderate," and "severe", as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
ensure that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6. 

Service treatment records and statements from the Veteran 
indicate he is right-handed.  Handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes. 38 C.F.R. § 
4.69.  

Background

In November 2007, the Veteran was afforded a VA examination.  
The Veteran reported constant daily pain and loss of range of 
motion.  He reported wearing a brace.  The Veteran reported 
paresthesias over all five digits and in the hand with the 
radial, median, and ulnar nerve affected.  The examiner noted 
the right wrist had no increased warmth to touch and was 
exquisitely tender in the navicular region.  Range of motion 
was 0 degrees flexion extension and side bending, and any 
attempts caused the patient severe pain.  Sensory was intact 
in all five fingers and motor responses were grossly intact, 
but the Veteran was unable to squeeze with any significant 
force without causing intense pain.  Radial and ulnar pulses 
were +2/4 and equal bilaterally.  

An EMG was abnormal and nerve conduction velocity showed 
evidence of dysfunction of the sensory as well as the motor 
component of the right median and ulnar nerve.  The study was 
consistent with sensory motor polyneuropathy. X-ray studies 
indicated widening of the navicular lunate joint space, 
chondrocalcinosis, vascular calcification, and degenerative 
changes which had progressed slightly since October 2004.  

The Veteran was diagnosed with a navicular fracture, sensory 
motor polyneuropathy, and traumatic osteoarthritis.  The 
examiner stated the Veteran's condition had worsened to the 
point of significantly interfering with his ability to 
complete activities of daily living.

In March 2009, the Veteran underwent a VA examination.  He 
reported weakness, tremors, stiffness, numbness, 
paresthesias, and pain.  He reported that it was difficult to 
feed himself, sometimes with a spoon.  Upon examination, the 
forearm and hand muscle strength was 4/5 and motor function 
impairment was weak. The examiner diagnosed the Veteran with 
a deformity of the bone and weakness of grip with sensory 
polyneuropathy.  There was no paralysis, neuritis, or 
neuralgia.

The Veteran submitted a May 2009 report from Dr. ARG of 
Advanced Pain Management Specialists.  The Veteran reported 
constant pain in the right wrist due to arthritis and because 
of this he wore a resting hand splint.  He reported that he 
lost range of motion in the wrist and had poor strength.  

Upon examination, right wrist extension was 10 degrees, 
flexion was 15 degrees, ulnar deviation was 5 degrees and 
radial deviation was 10 degrees.  A neurological evaluation 
of the upper extremity showed generalized decreased strength 
felt to be related to the underlying range of motion loss and 
the arthritis.  No specific sensory loss or sudomotor changes 
were present.  The examiner diagnosed the Veteran with a 
right upper extremity impairment.

Analysis

The right wrist disability is currently evaluated under 
Diagnostic Code 5214 as 20 percent disabling.  That 
diagnostic code provides the 20 percent evaluation for 
ankylosis involving the minor wrist.  The 20 percent 
disabling rating has been in effect for more than 20 years 
and therefore, it is protected. 38 C.F.R. § 3.952

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether other rating 
codes are more appropriate than the one used by the RO.  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's current disability consists of painful and 
limited motion, as well as neurologic manifestations to 
include sensory polyneuropathy, decreased sensation, and 
strength in the distribution of the ulnar and median nerves.  
Accordingly, it is more appropriate to rate the disability on 
the basis of limitation of motion under Diagnostic Codes 5215 
and impairment of the lower radicular group under Diagnostic 
Code 8512 than under Diagnostic Code 5214, which applies in 
cases involving ankylosis.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86.).  The examinations during the course of this appeal have 
shown that the Veteran has the ability to move the wrist.

Additionally, Diagnostic Code 5215 provides for a maximum 10 
percent rating for both the minor and major arm where wrist 
dorsiflexion is limited to less than 15 degrees or where 
palmar flexion is limited in line with the forearm. Where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
rating, a zero percent evaluation will be assigned when the 
required symptomatology is not shown. 38 C.F.R. § 4.31 
(2009).

Here, VA and private examinations indicate the Veteran has 
severely limited range of motion of the right wrist.  A May 
2009 report from Dr. ARG noted right wrist extension was 10 
degrees, flexion was 15 degrees, ulnar deviation was 5 
degrees and radial deviation was 10 degrees.   

For a rating higher than 10 percent, there must be ankylosis 
of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2009). Here, there is no evidence of ankylosis of the wrist, 
and a 10 percent rating would result in a reduction of the 
Veteran's rating.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment. 
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination. Such 
inquiry is not to be limited to muscles or nerves. These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, these provisions are not for consideration where the 
Veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis. 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Rating on the Basis of Neurologic Manifestations

The November 2007 VA examiner found that any attempts to 
manipulate the wrist caused severe pain.  Motor responses 
were grossly intact, but the Veteran was unable to squeeze 
with any significant force.  The March 2009 VA examiner noted 
the Veteran reported numbness, tremors, paresthesias, and 
pain, along with the inability, at times, to feed himself.  
The Veteran's functional difficulties appear to have been 
attributed to pain and neuropathy.  Given the functional 
impairments, the evidence favors a conclusion that the 
disability in the right wrist approximates moderate 
incomplete paralysis.  

Although the November 2007 VA examiner did not state whether 
the Veteran's condition was "moderate" or "severe," the VA 
examiner stated the Veteran's condition had worsened to the 
point of significantly interfering with his ability to 
complete activities of daily living.  

While, the March 2009 examiner reported that there was no 
evidence of paralysis, neuritis, or neuralgia, the examiner 
found weakness and diminished muscle strength with decreased 
sensation and grip strength.  These symptoms were identified 
as polyneuropathy.  This symptomatology was attributed to the 
trauma in service.

This symptomatology goes beyond the wholly sensory, but does 
not result in atrophy or abnormal muscle tone.  The most 
recent examiner found that the disability caused mild to 
severe impairment in most activities of daily living.  This 
symptomatology warrants a rating on the basis of moderate 
incomplete paralysis of the lower radicular group on the 
major side.  38 C.F.R. § 4.124a, Diagnostic Code 8512 (2008).  
Accordingly, a 40 percent rating is warranted on the basis of 
moderate incomplete paralysis of the lower radicular group.

Given the absence of atrophy, the finding that muscle 
strength is only mildly diminished, and assessment of 
generally mild to severe impairment in activities of daily 
living, the evidence is against a finding that the disability 
approximates severe incomplete paralysis.  38 C.F.R. §§ .47, 
4.21, 4.123, 4.124, 4.124a.

The Board has considered whether a separate rating is 
warranted for limitation of motion of the wrist under 
Diagnostic Code 5215.  The 40 percent rating, however, 
contemplates impaired function of the wrist.  VA policy is 
against granting separate evaluations for the same 
manifestations of service connected disability.  Esteban v. 
Brown, 6 Vet App 259 (1994); 38 C.F.R. § 4.14 (2009).  
Evaluations under Diagnostic Code 5215 and 8512 would provide 
separate evaluations for the same manifestations of the 
disability, and would constitute prohibited pyramiding.  

The Board therefore finds that a disability evaluation of 40 
percent for moderate incomplete paralysis of the right wrist 
under Diagnostic Code 8512 is warranted in this matter in 
lieu of the 20 percent disability evaluation originally 
assigned under Diagnostic Code 5214.  38 C.F.R. §§ 4.71a, 
4.124a.

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

The Veteran's disability is manifested by moderate symptoms 
of incomplete paralysis and limitation of motion.  These 
symptoms are contemplated by the rating criteria.  38 C.F.R. 
§§ 4.123, 4.124, 4.124(a) (2009).  In the absence of evidence 
presenting "exceptional" circumstances, referral of the claim 
is not warranted for consideration of an extraschedular 
rating; the Veteran's disability is appropriately rated under 
the schedular criteria.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating. Rice v. Shinseki, 22 Vet. App. 447 
(2009). TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him. 38 C.F.R. § 4.16.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

There is no medical evidence of unemployability, the Veteran 
retired in 1990, due to his age and years on the job.  He has 
not alleged unemployability as the result of the right wrist 
disability.  Accordingly, the Board concludes that a TDIU 
rating is not warranted.


ORDER

Entitlement to an increased, 40 percent, rating for residuals 
of a fracture of the right wrist with arthritis, deformity of 
bone, and weakness of grip, is granted. 


REMAND

The Veteran has consistently stated that he was exposed to 
aircraft engine noise during service. He stated that he 
sustained a progressive loss of hearing and developed 
tinnitus as a result of his service on the flight line. (See 
November 15, 2005 claim of entitlement to service 
connection).  

In January 2006, a VA examiner opined it was unlikely that 
the Veteran's present hearing loss and tinnitus was 
"significantly contributed" to by his military noise 
exposure. In an October 2006 addendum, the VA examiner 
reported that the Veteran's hearing loss and tinnitus were 
not related to service. A rationale is needed to explain and 
clarify this opinion. 

Additionally, the examiner did not appear to take into 
account the Veteran's reports of his injuries and symptoms 
and the Veteran's reports must be considered in formulating 
the requested opinion.

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes. 38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain a VA medical 
opinion from the audiologist who conducted 
the January 2006 audiological examination, 
if possible, as to whether it is at least 
as likely as not (50 percent probability 
or more) that the Veteran's current 
bilateral hearing loss or tinnitus had its 
onset in service or is otherwise related 
to a disease or injury in active duty 
service.  

In this regard the examiner should 
consider the reports of in-service noise 
exposure and the Veteran's reports of 
ongoing symptomatology.

The examiner should clarify his opinion 
that it was unlikely that the Veteran's 
present hearing loss and tinnitus was 
"significantly contributed" to by his 
military noise exposure.

The examiner should provide a rationale 
for these opinions.

The examiner is advised that the 
Veteran is competent to report injuries 
and symptoms, and that the Veteran's 
reports must be considered in 
formulating the requested opinion.

If the examiner who provided the 
January 2006 examination is 
unavailable, the Veteran should be 
provided a new examination to obtain 
the necessary opinions.

2.  If the claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


